Detailed Action
The instant application having Application No. 14/912,681 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 9/24/21. Claims 1-3, 5-8, 10-13, 15, 17 and 20-26 are pending.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-13, 15, 17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (U.S. Patent Application Publication No. 2013/0159597), herein referred to as Cheong, in view of Rosenband et al. (U.S. Patent No. 8,397,013), herein referred to as Rosenband et al. 
Referring to claim 1, Cheong discloses as claimed, a method for managing data on a memory module, the 2method comprising: 3in response to receiving a request for a piece of data from the memory module, 4copying the piece of data a first 6memory address in a first non-volatile memory (NVM) of a see para. 37-39, where when a block becomes a hot data block, it is copied from the hard drive to the SSD. See para. 28, where judging whether a block is hot/cold depends on a number of reads/writes. Therefore, a read/write at the threshold would cause a data block to become hot and be copied from the hard drive to the SSD), 8wherein the first and second memory addresses correspond to 9physical addresses locations of the piece of data, and wherein the second NVM 10has a higher memory capacity and a longer access latency than the first NVM (see para. 17, where a first NVM may be an SSD and a second NVM may be a hard drive. See para. 22, where the data blocks each have physical addresses. Also see fig. 3, showing a mapping table mapping physical addresses on each of the SSD and HDD to logical addresses); 11and 12generating a mapping between the first memory address 13in the first NVM and the second memory address in the second NVM for the 14piece of data (see fig. 6, 7 and para. 31, where the mapping table stores physical address information for the first NVM and second NVM for each logical address); and 15in response to a power cycle of the memory module, 16determining that a current version of the piece of data is not stored at the 17second memory address in the second NVM; and 18copying the current version of the piece of data from the first memory 19address of the first NVM to the second memory address of the second NVM 20based on the mapping (see para. 61-62, where a power supply is cut off, and only updated blocks are copied from the SSD to the hard drive based on the mapping table).
Cheong discloses the claimed invention except for where the mapping is generated in the first NVM.
However, Rosenband et al. disclose where the mapping is generated in the first NVM (see fig. 1a and 1b, and col. 3, lines 32-40, where the fast memory and the controller are combined as one element and showing the mapper in a controller using SRAM, and see col. 3, lines 60-67, where the SRAM may be any type of fast memory).
see Cheong, abstract and Rosenbrand et al., abstract regarding hybrid storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheong to comprise where the mapping is generated in the first NVM, as taught by Rosenbrand et al., in order to have the mapping stored in a non volatile memory to be used in case of power loss. 
Claims 7 and 10 contain similar limitations to claim 1 and would be rejected using the same rationale.
As to claim 2, Cheong and Rosenband et al. also disclose the method of claim 1, wherein the first NVM comprises a resistive random-access memory (ReRAM), magnetoresistive random-access memory (MRAM), or phase-change random-access memory (PCRAM) (see Rosenbrand et al., col. 1, lines 24-33, regarding MRAM, and see col. 4, lines 22-45, where the hybrid DIMM can use any combination of memory on the DIMM).
Claims 11 and 21 recite similar limitations to claim 2 and would be rejected using the same rationale.
As to claim 3, Cheong and Rosenband et al. also disclose the method of claim 1, wherein copying the piece of data comprises copying the current version of the page from the second NVM to the first NVM the comprises copying the page via a cache line of the memory module (see Cheong, para. 32, where the cache stores data to be written and read from each storage medium and is used as a buffer between both the outside and the ssd and hard drive).
Claims 8 and 13 recite similar limitations to claim 3 and would be rejected using the same rationale.
As to claim 5, Cheong and Rosenband et al. also disclose the method of claim 1, further comprising indicating, in the mapping, whether the page in the first NVM has been modified (see Cheong, fig. 6-7 and para. 52, where a flag indicates whether data has been updated).
Claims 12 and 22 recite similar limitations to claim 5 and would be rejected using the same rationale.
As to claim 6, Cheong and Rosenband et al. also disclose the method of claim 1, wherein the request is based on a virtual address in a page table associated with the piece of data, and the second memory address is mapped to the virtual address in the page table (see Cheong, para. 31, where the mapping table associates and maps a logical address with physical addresses of the first and second NVMs).
Claim 23 recites similar limitations to claim 6 and would be rejected using the same rationale.
As to claim 15, Cheong and Rosenband et al. also disclose the memory module of claim 10, wherein the memory controller is further to maintain, on the first NVM indications of which portions of data in the first NVM are modified; and indications of which portions of data in the first NVM are unmodified (see Cheong, fig. 6-7, where the mapping table has a flag indicating whether portions of data are modified. The portions of data without the flag are unmodified. See Rosenband et al., fig. 1a and fig. 1b, where the first NVM contains a mapping table).
Claims 17 and 20 contain similar limitations to claim 15 and would be rejected using the same rationale.
As to claim 24, Cheong and Rosenband et al. also disclose in response to receiving a request for the piece of data based on a virtual address, invoking an operating system (OS) page fault handler, wherein the OS page fault handler searches for the virtual address in an OS page table (see Rosenband et al., col. 10, lines 3-50, where it is determined if data is present or not present in the fast memory. If data is not present, then a page fault occurs and the OS must retrieve the data from slow memory and copy it to fast memory. Col. 9, lines 40-47 shows that virtual addresses are being used with a page table to produce a physical address and they may cause a page fault), determining that the virtual address does not have a valid entry in the OS page table (see Rosenband et al., col. 10, lines 3-35, where it is determined if an entry is present or not present in fast memory. If there is no present entry, then there would also be no valid entry); copying a page comprising the piece of data from the second NVM to the first NVM, thereby triggering the generation of the mapping (see Rosenband et al., col. 10, lines 18-32, where the current version of a page is copied from the slow memory to the fast memory. See Cheong, para. 39, where the mapping table is updated after a block is copied from one NVM to the other); storing the generated mapping in the first NVM (see Rosenband et al., col. 10, lines 30-35, where the mapping of addresses is updated after a page fault. Also see Cheong, para. 29, where the mapping is updated if data is updated or changed).
Claims 25 and 26 recite similar limitations to claim 24 and would be rejected using the same rationale.

Response to Arguments
Applicant’s arguments, filed 9/24/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheong.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-3, 5-8, 10-13, 15, 17 and 20-26 stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132